By the Court.

Warner, J.
delivering the opinion.
[1.] The error assigned in this case is, that the Court allowed the plaintiff’s counsel to withdraw a set of interrogatories and commission, for the purpose of having the same re-executed; the interrogatories were excepted to, on the ground that the witness had not fully answered the cross-questions put to him therein.
The discretion of the Court below in allowing the interrogatories to be withdrawn for the purpose of having them re-executed, was properly exercised,' and we shall not control it.
[2.] As a matter of practice in such cases, a certified copy thereof ought always to be filed in the Clerk’s office before the original answers are withdrawn.
Let the judgment of the Court below be affirmed.